              Case 2:18-cv-01777-RSM Document 13 Filed 09/30/20 Page 1 of 4




                                                   THE HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7
                                                   :
 8    NIKOLAI WEDEKIND, derivatively on            :   Civil Action No. 2:18-cv-01777
      behalf of COSTCO WHOLESALE                   :
 9    CORPORATION,                                 :
                                                   :
10                                    Plaintiff,   :
                                                   :
11    v.                                           :
                                                   :
12    HAMILTON E. JAMES, SUSAN                     :   STIPULATION EXTENDING
      DECKER, KENNETH D. DENMAN,                   :   STAYING OF ACTION AND ORDER
13    RICHARD A. GALANTI, W. CRAIG                 :   THEREON
      JELINEK, RICHARD M. LIBENSON,                :
14    JOHN W. MEISENBACH, CHARLES T.               :
      MUNGER, JEFFREY S. RAIKES, JOHN              :
15    W. STANTON, and MARY AGNES                   :
      WILDEROTTER,                                 :
16                                                 :
                                                   :
17                                                 :
                                   Defendants,     :
18                                                 :
      and                                          :
19                                                 :
      COSTCO WHOLESALE                             :
20    CORPORATION,                                 :
                                                   :
21                          Nominal Defendant.     :

22
           STIPULATION EXTENDING STAYING OF ACTION AND ORDER THEREON
23
            WHEREAS, on December 11, 2018, Plaintiff Nikolai Wedekind (“Plaintiff”) filed the
24
     above captioned shareholder derivative action (the “Action”) on behalf of Costco Wholesale
25
     Corporation (“Costco” or the “Company”);
26


      STIPULATION EXTENDING STAYING OF                    B A D G L E Y M U L L I NS T U R N E R    PLLC
      ACTION AND ORDER THEREON - 1                              19929 Ballinger Way NE, Suite 200
                                                                       Seattle, WA 98155
                                                                        TEL 206.621.6566
                                                                        FAX 206.621.9686
                 Case 2:18-cv-01777-RSM Document 13 Filed 09/30/20 Page 2 of 4




 1          WHEREAS, the Action alleges claims of breaches of fiduciary and unjust enrichment

 2   against current and former directors of Costco (collectively with Nominal Defendant Costco, the

 3   “Defendants”);

 4          WHEREAS, there exists a factually related federal securities class action captioned

 5   Johnson v. Costco Wholesale Corporation, et. al., Case No. 2:18-cv-01611-TSZ (the “Securities

 6   Class Action”) currently pending before this Court;

 7          WHEREAS, the allegations in the Action arise from the same or substantially similar

 8   facts, occurrences and transactions as those in the Securities Class Action;

 9          WHEREAS, on January 22, 2019, the Court entered a stipulation and order staying the

10   Action pending a resolution of the motion to dismiss in the Securities Class Action;

11          WHEREAS, defendants’ motion to dismiss the Securities Class Action was granted with

12   prejudice and judgement was entered on August 19, 2020;

13          WHEREAS, on September 17, 2020, the plaintiffs in the Securities Class Action filed a

     Notice of Appeal to the United States Court of Appeals for the Ninth Circuit (the “Appeal”); and
14
            WHEREAS, the Parties believe that that the efficient prosecution of the Action will be
15
     served by maintaining the stay of the Action pending a ruling on the Appeal.
16
            Now, therefore, the Parties hereto stipulate and the Court ORDERS as follows:
17
            1.       The Action is stayed against all Defendants until entry of an order resolving the
18
     Appeal.
19
            2.       The Parties agree that if a plaintiff in any related derivative lawsuit refuses to agree
20
     to a stay under similar terms, Plaintiff may lift the agreed stay upon ten (10) days’ notice in
21
     writing.
22
            3.       Within thirty (30) days of the termination of the stay, the parties shall meet and
23
     confer concerning a schedule for further proceedings and, should an agreement be reached, the
24
     parties will submit a joint proposed schedule for the Court within thirty (30) days of the
25
     termination of the stay.
26


      STIPULATION EXTENDING STAYING OF                          B A D G L E Y M U L L I NS T U R N E R    PLLC
      ACTION AND ORDER THEREON - 2                                    19929 Ballinger Way NE, Suite 200
                                                                             Seattle, WA 98155
                                                                              TEL 206.621.6566
                                                                              FAX 206.621.9686
            Case 2:18-cv-01777-RSM Document 13 Filed 09/30/20 Page 3 of 4




 1

 2   IT IS SO STIPULATED
                                        THE WEISER LAW FIRM, P.C.
 3   Dated: September 25, 2020
                                          s/ James M. Ficaro
 4
                                         ROBERT B. WEISER
 5                                       JAMES M. FICARO
                                         22 Cassatt Avenue
 6                                       Berwyn, PA 19312
                                         Telephone: (610) 225-2677
 7                                       Facsimile: (610) 408-8062
                                         Email: rw@weiserlawfirm.com
 8
                                                jmf@weiserlawfirm.com
 9
                                        BADGLEY MULLINS TURNER PLLC
10
                                        s/ Duncan C. Turner
11                                      DUNCAN C. TURNER, WSBA No. 20597
                                        BADGLEY MULLINS TURNER PLLC
12                                      19929 Ballinger Way NE, Suite 200
13                                      Seattle, WA 98155
                                        Telephone: (206) 621-6566
14                                      Facsimile: (206) 621-9686
                                        Email: dturner@badgleymullins.com
15
                                        Counsel for Plaintiff
16

17                                      WILSON SONSINI GOODRICH & ROSATI,
     Dated: September 25, 2020          P.C.
18
                                         s/ Gregory L. Watts
19                                      BARRY M. KAPLAN, WSBA #8661
                                        GREGORY L. WATTS, WSBA #43995
20
                                        701 Fifth Avenue, Suite 5100
21                                      Seattle, WA 98104-7036
                                        Telephone: (206) 883-2617
22                                       Email: bkaplan@wsgr.com
                                         Email: gwatts@wsgr.com
23
                                        Counsel for Defendants
24

25

26


     STIPULATION EXTENDING STAYING OF            B A D G L E Y M U L L I NS T U R N E R    PLLC
     ACTION AND ORDER THEREON - 3                      19929 Ballinger Way NE, Suite 200
                                                              Seattle, WA 98155
                                                               TEL 206.621.6566
                                                               FAX 206.621.9686
             Case 2:18-cv-01777-RSM Document 13 Filed 09/30/20 Page 4 of 4




 1

 2

 3                                       ORDER

 4         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5
     Date: September 30, 2020.
 6

 7

 8

 9                                       RICARDO S. MARTINEZ
                                         CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATION EXTENDING STAYING OF           B A D G L E Y M U L L I NS T U R N E R    PLLC
      ACTION AND ORDER THEREON - 4                     19929 Ballinger Way NE, Suite 200
                                                              Seattle, WA 98155
                                                               TEL 206.621.6566
                                                               FAX 206.621.9686
